FILED
                            NOT FOR PUBLICATION                               APR 09 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AURORA VIRRUETA-PALIMINOS,                       No. 13-72099
AKA Aurora Virructa,
                                                 Agency No. A091-078-907
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 7, 2015**
                               Pasadena California

Before: SILVERMAN and BEA, Circuit Judges and DONATO,*** District Judge.

       Aurora Virrueta-Paliminos, a Mexican citizen and lawful permanent resident

of the United States, petitions for review of the Board of Immigration Appeals’

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James Donato, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
                                          -2-
dismissal of her appeal from the Immigration Judge’s denial of her applications for

withholding of removal under the Immigration and Nationality Act and

withholding and deferral of removal under the Convention Against Torture.

Except as noted below, we have jurisdiction pursuant to 8 U.S.C. § 1252. We

DENY IN PART AND DISMISS IN PART.

      The BIA applied the correct legal standard – Matter of Y-L-, 23 I. & N. Dec.

270 (A.G. 2002) – to determine that Virrueta-Paliminos’s conviction for violating

California Health and Safety Code § 11351 was a particularly serious crime barring

her applications for withholding of removal. Miguel-Miguel v. Gonzales, 500 F.3d

941, 947-49 (9th Cir. 2007). The BIA’s application of Y-L- complies with

Blandino-Medina v. Holder, 712 F.3d 1338 (9th Cir. 2013), because Y-L- “requires

the agency to conduct a case-by-case analysis,” id. at 1343, of drug trafficking

crimes for which the petitioner was sentenced to less than five years by looking to

whether the individualized circumstances of the crime overcome the strong

presumption that it is particularly serious, see Y-L-, 23 I. & N. Dec. at 276-77.1 It

is irrelevant whether the agency properly found Virrueta-Paliminos’s testimony

regarding her criminal conviction not credible because she admitted through



      1
       On this basis, the court also DENIES Virrueta-Paliminos’s pending motion
to remand.
                                         -3-
counsel that she had been convicted of violating § 11351 and the BIA’s conclusion

was based on the amount of drugs involved in that crime, a fact Virrueta-Paliminos

never contested. This aspect of the petition is therefore denied.

      The court lacks jurisdiction “over the BIA’s ultimate determination that

[Virrueta-Paliminos] committed a ‘particularly serious crime’” because the

quantity of drugs involved was not small. Anaya-Ortiz v. Holder, 594 F.3d 673,

676 (9th Cir. 2010). It also lacks jurisdiction to consider whether Virrueta-

Paliminos demonstrated she is a member of a particular social group and is likely

to be tortured in Mexico because the agency did not reach these issues. I.N.S. v.

Ventura, 537 U.S. 12, 16-17 (2002); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th

Cir. 2004) (per curiam). These aspects of the petition are dismissed.

      The court denies the remainder of Virrueta-Paliminos’s petition for review

because substantial evidence supports the BIA’s determination that she failed to

show the Mexican government would acquiesce in her torture. The country

conditions reports are too general to compel any reasonable factfinder to conclude

anything beyond the fact that some police in some undefined areas of Mexico

would acquiesce in the torture of citizens by drug cartels. They do not compel the

conclusion that a public official would acquiesce in Virrueta-Paliminos’s torture.
                                       -4-
See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010); Almaghzar v.

Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.

      MOTION TO REMAND DENIED.